Motion Granted; Abatement Order filed March 22, 2022




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                              NO. 14-21-00493-CV
                                      ____________

                            CARRIE MEIER, Appellant

                                          V.

                        PROSPERITY BANK, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 109569-CV

                                       ORDER

      On March 14, 2022, the parties filed a joint motion to abate this appeal and
remand it to the trial court to permit proceedings to effectuate a mediated
settlement agreement. See Tex. R. App. P. 42.1(a)(2)(C). The motion is granted
and the following order is entered.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 19, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                         PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.